Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 9/15/2020 and 4/13/2022 have been considered.
Preliminary Amendments to Claims
The preliminary amendment to claims filed on 9/15/2020 has been received and entered
into the record. Original claims 1-15 are hereby canceled and new claims 16-34 have been entered.
Specification
The disclosure is objected to because of the following informality:
On pg. 11, ¶ [0029], “is a schematic ide view” should read “is a schematic side view”.
Appropriate correction is required.
Claim Objections
Claims 31-34 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 19-22, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the limitation "substantially cylindrical" are. The Examiner suggests removing the term "substantially" from the claim language.
Claim 29 recites the limitation "the adjusting axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 17-28 and 30-34, these claims all directly or indirectly depend from claim 16.
Allowable Subject Matter
Claims 16-30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, Cernoch et al. (US 2924464 A) teaches a coupling system for a
fifth wheel coupling (¶ [0002]), comprising:
a first plug unit 41; and 
a second plug unit 39; 
wherein the first plug unit 41 is configured to be fixed in a kingpin 4 of a fifth wheel coupling; 
wherein the second plug unit 39 is arranged in the region of a coupling plate 1 of the fifth wheel coupling; 
wherein the first plug unit 41 has a plurality of first plug connectors 40, 36, 28; 
wherein the second plug unit 39 has a plurality of second plug connectors 38, 27, 35 configured to engage and transmit power and/or fluid with the first plug connectors; 
wherein at least one adjuster unit 11, 10, 9, 7, 8 includes at least one guide section configured to be brought into engagement with a retaining element on the second plug unit (toothed segment 11 guides the toothed rack 52) to transmit a force acting along or parallel to a plug-in axis from the at least one adjuster unit to the plug unit (¶ [0014]), which displaces the second plug unit along or parallel to the plug-in axis toward or away from the opposite first plug unit (¶ [0017]); 
the at least one adjuster unit being displaceable transversely and laterally to the plug-in axis or rotatable about the plug-in axis in order to apply the force; 
wherein the first plug unit 41 has a cylindrical outer geometry.
However, Cernoch et al. does not teach the invention as stated above wherein a retaining flange formed on the cylindrical outer geometry of the first plug unit is configured to prevent displacement parallel and transverse to the plug-in axis relative to the kingpin while simultaneously allowing rotation about the plug-in axis relative to the kingpin.
Regarding claims 17-30, these claims all directly or indirectly depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618